     CASE 0:08-cv-05758-MJD-SER Document 198 Filed 06/11/19 Page 1 of 4



                         UNITED STATES DISTRICT COURT FOR THE
                                DISTRICT OF MINNESOTA

_________________________________

In re: Baycol Products Litigation

UNITED STATES OF AMERICA ex rel.
LAURIE SIMPSON,                                Honorable Michael J. Davis
                                               United States District Court Judge

                          Plaintiff,

                                       v.

                                               MDL No. 1431
BAYER HEALTHCARE                               Civil. No. 08-5758(MJD)(SER)
PHARMACEUTICALS, INC.;
BAYER CORP.; and
BAYER A.G.,

                  Defendants.
_________________________________

                ORDER REGARDING HIPAA QUALIFIED PROTECTIVE ORDER

          Pursuant to the Stipulation Regarding HIPAA Qualified Protective Order (ECF No. 192),

entered into by the parties to address information protected by the Health Insurance Portability and

Accountability Act (“HIPAA”),

          IT IS HEREBY ORDERED that the Stipulation (ECF No. 192) is APPROVED and the

following terms govern production of information protected by HIPPA:

          1.       This Stipulation Regarding HIPAA Qualified Protective Order shall supplement

Pretrial Order No. 99, entered in In re Baycol Products Litigation, MDL No. 1431, on December

12, 2003, attached as Exhibit A and shall govern all Protected Health Information produced in this

matter.        Pretrial Order No. 99 shall continue to govern the designation and treatment of

Confidential materials produced in this matter. However, to the extent there is a conflict between


                                                 1
     CASE 0:08-cv-05758-MJD-SER Document 198 Filed 06/11/19 Page 2 of 4



provisions of this Agreement and Pretrial Order No. 99 on issues pertaining to Protected Health

Information, this Agreement shall control.

       2.      The parties and their attorneys are hereby authorized to receive, subpoena, and

transmit Protected Health Information subject to the conditions outlined herein pursuant to 45

C.F.R. § 164.512(e).

       3.      For the purposes of this qualified protective order, “Protected Health Information”

shall have the same scope and definition as set forth in 45 C.F.R. §§ 160.103 and 164.501.

Protected Health Information includes, but is not limited to, health information, including

demographic information relating to either (a) the past, present, or future physical or mental

condition of an individual, (b) the provision of care to an individual, or (c) the payment for care

provided to an individual, which identifies the individual or which reasonably could be expected

to identify the individual.

       4.      All “covered entities” and “business associates” (as defined by 45 C.F.R. § 160.13)

are hereby authorized to disclose Protected Health Information to attorneys representing the

Plaintiff, Defendants, the federal government, and interested federal governmental agencies in the

above-captioned litigation.

       5.      The parties and their attorneys shall be permitted to use or disclose the Protected

Health Information for purposes of prosecuting or defending this action, including any appeals of

this case. This includes, but is not necessarily limited to, disclosure to their attorneys, experts,

consultants, court personnel, court reporters, copy services, trial consultants, the federal

government, governmental agencies, and other entities or persons involved in the litigation

process.




                                                 2
     CASE 0:08-cv-05758-MJD-SER Document 198 Filed 06/11/19 Page 3 of 4



       6.        The parties and their attorneys shall not use or disclose Protected Health

Information for any other purpose other than the litigation or proceeding for which the information

was requested.

       7.        Prior to disclosing Protected Health Information to persons involved in this

litigation, counsel shall inform each such person that Protected Health Information may not be

used or disclosed for any purpose other than this litigation, and require each such person to sign

the non-disclosure agreement in the form attached hereto as Exhibit B. Counsel shall take all other

reasonable steps to ensure that persons receiving Protected Health Information do not use or

disclose such information for any purpose other than this litigation.

       8.        At the end of the litigation, including all appeals, the parties, their attorneys, and

any person or entity in possession of Protected Health Information, shall return Protected Health

Information to the covered entity or destroy any and all copies of Protected Health Information

within 90 days, except that counsel are not required to secure the return or destruction of Protected

Health Information submitted to the Court.

       9.        This Order does not control or limit the use of Protected Health Information that

comes into the possession of the parties or their attorneys from a source other than a “covered

entity,” as that term is defined in 45 C.F.R. § 160.103.

       10.       Any party to this litigation and any third-party shall have the right to designate as

“Protected Health Information” and subject to this Order any information, document, or thing, or

any portion of any document or thing that contains Protected Health Information as defined and

set forth in 45 C.F.R. § 160.13. Any party to this litigation or any third party who is covered by

this Order, who produces or discloses any document or thing that contains Protected Health

Information, including without limitation, any information, document, thing, interrogatory,

                                                   3
     CASE 0:08-cv-05758-MJD-SER Document 198 Filed 06/11/19 Page 4 of 4



answer, admission, pleading, or testimony, shall mark the same with the foregoing or similar

legend: “CONFIDENTIAL – PROTECTED HEALTH INFORMATION.”



IT IS SO ORDERED.

Dated: June 11, 2019                                 s/ Steven E. Rau
                                                     Steven E. Rau
                                                     U.S. Magistrate Judge




                                             4
